Citation Nr: 0825900	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  07-34 579A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
August 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to service connection for 
PTSD.  

The veteran testified at a Board hearing at the RO before the 
undersigned Veteran's Law Judge in June 2008.  A transcript 
of the hearing is of record.

By a July 2008 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted pursuant to the provisions of 38 U.S.C.A. § 7107 
(West 2002) and 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for PTSD for traumatic 
events that occurred while serving with the Navy.  At his 
June 2008 hearing the veteran testified that he battled a 
fire aboard his ship.  He said that during this incident he 
received an electric shock and was sent sprawling across the 
room, that he went to sick bay, but did not have any 
injuries.  

Establishing service connection for post-traumatic stress 
disorder claim requires:  (1) medical evidence diagnosing 
post-traumatic stress disorder; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptoms and the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2007).

If VA determines that the veteran did not engage in combat 
with the enemy, then his lay testimony, in and of itself, is 
not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain other objective 
information that corroborates his testimony or statements.  
See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 
U.S.C.A. § 1154(b).  

The veteran has a current diagnosis of PTSD.  VA treatment 
records dated in October 2006 note that the veteran reported 
nightmares of an electrical fire/blast on his ship and a 
diagnosis of PTSD was given.  A VA examination was conducted 
in March 2007.  A notation of the veteran's stressor was made 
and a diagnosis of PTSD was given.

Service medical records (SMRs) do not indicate the in-service 
incurrence of PTSD or any other psychiatric condition.  
However, the veteran's personnel records note that in July 
1975 the veteran was commended by his commanding officer for 
exemplary conduct and initiative in combating a fire in 
compartment C-202-L, USS Lexington on July 9, 1975.  By his 
action the veteran prevented the spread of the fire and 
thereby saved the compartment from extensive fire damage.  
The veteran testified to the occurrence of this event during 
his June 2008 hearing, and the Board finds his testimony to 
be credible.  

The Board notes that the veteran has a current diagnosis of 
PTSD and that there is supporting evidence that corroborates 
his credible testimony that the claimed in-service stressor 
actually occurred.  See Zarycki v. Brown, 6 Vet. App. at 98.

The March 2007 VA examination report, however, does not 
address whether the veteran's stressor event is related to 
his diagnosed PTSD, which is a requirement for service 
connection for PTSD pursuant to 38 C.F.R. § 3.304(f).  Hence, 
this examination is inadequate and a second examination is 
required.  See 38 C.F.R. § 3.159(c)(4) (2007).

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2007). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether it is at least as 
likely as not that the veteran's diagnosed 
PTSD is related to his in-service 
stressor.  

The claim folder must be made available to 
the examiner for review in conjunction 
with the examination.  The examiner is 
advised that the Board finds that the 
veteran's claimed in-service stressor, 
which is battling a fire and receiving an 
electric shock, is credible and actually 
occurred.  The examiner is to provide an 
opinion as to whether the stressor is, in 
fact, sufficient to cause the current 
diagnosis of PTSD.  

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claim should 
then be readjudicated.  If the claim 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal and allow an 
appropriate period of time for response.







The appellant has the right to submit additional evidence and 
argument on the matter  the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




